  Case 1:18-cv-01963-LPS Document 8 Filed 04/24/19 Page 1 of 2 PageID #: 333



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 SAINT-GOBAIN PERFORMANCE
 PLASTICS EUROPE,

                 Plaintiff,

         v.
                                                     Civil Action No.: 1:18-cv-01963-LPS
 BOLIVARIAN REPUBLIC OF
 VENEZUELA; PETRÓLEOS DE
 VENEZUELA, S.A.,

                 Defendants.


                       REQUEST FOR CLERK TO ENTER DEFAULT

       Pursuant to Rules 55(a) of the Federal Rules of Civil Procedure, Plaintiff and Arbitration

Award Creditor Saint-Gobain Performance Plastics Europe requests that the Clerk enter a default

against Bolivarian Republic of Venezuela (“Venezuela”) and its alter-ego, Petróleos De

Venezuela, S.A. (“PDVSA”), on the basis that the record in this case, including but not limited to

the Declaration of Alexander A. Yanos (D.I. #3), and the accompanying further Declaration of

Alexander A. Yanos, shows that Venezuela and its alter-ego, PDVSA, have failed to plead or

otherwise defend.




DOCS_DE:223557.1 76899/001
  Case 1:18-cv-01963-LPS Document 8 Filed 04/24/19 Page 2 of 2 PageID #: 334



 Dated: April 24, 2019               PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Peter J. Keane
                                     Laura Davis Jones (DE Bar No. 2436)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 N. Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899-8705 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     E-mail: ljones@pszjlaw.com
                                              pkeane@pszjlaw.com

                                     – and –

                                    Alex Yanos (admitted pro hac vice)
                                    Carlos Ramos-Mrosovsky (admitted pro hac vice)
                                    Rajat Rana (admitted pro hac vice)
                                    ALSTON & BIRD LLP
                                    90 Park Avenue
                                    New York, NY 10016
                                    Tel: 202-210-9400
                                    Fax: 212-210-9444
                                    Email: alex.yanos@alston.com
                                            carlos.ramos-mrosovsky@alston.com
                                            rajat.rana@alston.com

                                     Counsel for Plaintiff Saint-Gobain Performance
                                     Plastics Europe




DOCS_DE:223557.1 76899/001
